                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 JAMES ANDREW LOHNES,

                       Plaintiff,

                       v.                                      No. 2:19 CV 330

 MAGISTRATE JUDGE JOHN E.
 MARTIN,

                      Defendant.

                                    OPINION and ORDER

       James Andrew Lohnes, a prisoner without a lawyer, filed a complaint attempting

to sue Magistrate Judge John E. Martin because he has ruled against him in a pending

civil rights lawsuit. “A document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. §

1915(e)(2)(B), the court must dismiss this case if it is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief.

       Lohnes alleges Judge Martin “placed a 100% lien on plaintiff’s trust account”

leaving him impoverished when he issued an order in a civil rights case currently

pending before this court. See Lohnes v. Martinez, 2:18-CV-445-JTM-JEM, case filed

November 19, 2018. (DE # 12.) In that order, Judge Martin found that Lohnes had paid
neither the initial partial filing fee, nor 20% of the money deposited into his account for

each month during which he received $10 or more, even though his inmate ledgers

showed he had the funds to do so. (Id.) As a result, Lohnes was ordered to pay 100% of

his income until the arrearage he owed of $96.91 was paid off. (Id.) Lohnes complains

that Judge Martin “continues to allow this plaintiff to live in destitution and will not

screen case.” (DE # 1 at 2.) 1 He asks that Judge Martin recuse himself from cause

number 2:18-CV-445-JTM-JEM and that his inmate account be restored to its original

status. (Id. at 2–3.)

       To the extent Lohnes is seeking monetary damages against Judge Martin, that

claim is barred. “A judge has absolute immunity for any judicial actions unless the

judge acted in absence of all jurisdiction.” Polzin v. Gage, 636 F.3d 834, 838 (7th Cir.

2011). “A judge will not be deprived of immunity because the action he took was in

error, was done maliciously, or was in excess of his authority; rather, he will be subject

to liability only when he has acted in the clear absence of all jurisdiction.” Stump v.

Sparkman, 435 U.S. 349, 359 (1978). Here, it is clear that Judge Martin is entitled to

absolute judicial immunity.

       Moreover, to the extent that this suit seeks the recusal of Judge Martin and the

overturning of an order in a separate pending lawsuit, those requests are frivolous. See

Tolefree v. Cudahy, 49 F.3d 1243, 1243 (7th Cir. 1995) (“[T]he bringing of a suit against

judges is not a proper method of challenging their decisions . . ..”).



       1 The case has since been screened. See Lohnes v. Martinez, 2:18-CV-445-JTM-JEM,
case filed November 19, 2018. (DE # 31.)

                                              2
       Though it is usually necessary to permit a plaintiff the opportunity to file an

amended complaint when a case is dismissed sua sponte, see Luevano v. Wal-Mart, 722

F.3d 1014 (7th Cir. 2013), that is unnecessary where the amendment would be futile.

Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad

discretion to deny leave to amend where . . . the amendment would be futile.”). Such is

the case here.

       For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A.

                                          SO ORDERED.

       Date: December 9, 2019
                                           s/James T. Moody
                                          JUDGE JAMES T. MOODY
                                          UNITED STATES DISTRICT COURT




                                             3
